DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application No. PCT/JP2018/020414, filed on May 28, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-110584 filed 6/5/2017, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2006/0251203). 
Regarding claim 1: Okamura is directed to a molded article, formed from a polymer material,
	the polymer material including magnetic material powder or nuclear radiation shielding material of tungsten powder dispersed therein ([0014] Okamura). 
	While both the magnetic and nuclear radiation shield material of tungsten is not disclosed in a single molded article, case law has established that it is prima facie obvious to Combining Prior Art Elements According to Known Methods To Yield Predictable Results, per KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). See MPEP 2143, rationale (A). In the instant case, Okamura does not disclose a molded article that simultaneously comprises the magnetic material powder and nuclear radiation shielding material of tungsten powder in a single molded article. However, one skilled in the art could have easily combined the magnetic and nuclear radiation shield material of tungsten in a single molded article and each powder material performed the same function as it does separately. Further, one skilled in the art would have recognized the combination are predictable, i.e. a molded article that is both magnetic and detectable by X-rays. Therefore, per KSR rationale A, one skilled in the art would have found it obvious to have selected a molded article that comprises both the magnetic and nuclear radiation shield material of tungsten. 
	Regarding claim 2: Suitable magnetic materials include barium titanate (equivalent to barium powder) ([0015]). 
	Regarding claim 3: The working examples utilize equal volumes of magnetic material and tungsten, namely 40% by volume. The density of tungsten is 19.3 g/cm3 and the density of barium is 6.02 g/cm3. Therefore, it follow that a molded article including an equal volume of magnetic and tungsten will have a greater amount of tungsten than the barium powder on a weight basis. 
Regarding claim 4: A ratio of magnetic powder with respect to the polymer material is not mentioned. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re
Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980). In the present case, both the present invention as well as Okamura are directed to the same use, namely use of a magnetic powder including iron for detection of foreign matter in foods ([0057] Okamura). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of the material powder with respect to the polymer material of 28% or less to achieve the desired intended use of detecting metal in food. 
	Regarding claim 6: Okamura is directed to a plate shaped member. 
	Regarding claims 7-8: The polymer material of rubber is disclosed (see claim 7 Okamura). 
A ratio of magnetic powder with respect to the polymer material is not mentioned. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re
Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980). In the present case, both the present invention as well as Okamura are directed to the same use, namely use of a magnetic powder including iron for detection of foreign matter in foods ([0057] Okamura). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of the material powder with respect to the polymer material of 28% or less to achieve the desired intended use of detecting metal in food. 
	
	
	Claims 5, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura as applied to claims 1-4 above, and further in view of Mertins et al. (US 2017/0074829).
	Regarding claim 5: Okamura doesn’t specifically mention a component for food production apparatus comprising the molded articles of claim 1. However, Okamura mentions the article has no venomousness can be used for various purposes, such as a detection device for a metal remaining in foods ([0057] Okamura). 
	Mertins is directed to a material that is detectable by X-ray detection or magnetic detection for use in a food production line to assure metal shards do not end up in food products ([0004] Mertins). One skilled in the art would have been motivated to have used the composition of Okamura as a component for a food production apparatus since it assures metal shards to not end up in food products. Therefore, it would have been obvious to one skilled in the art to have used the composition of Okamura as a component for a food production apparatus comprising the molded article of Okamura. 
	Regarding claims 9-14: Okamura is directed to a plate and Mertins teaches laminated engineering materials for use in food production apparatus ([0012] Mertins). For clarification, the plate of Okamura is a laminated material ([0020] Okamura), and is therefore a component for food production apparatus as taught in both Okamura and Mertins. 
	 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764